In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-16-00346-CR


                           ROBERT LEE HAIRE, JR., APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 181st District Court
                                      Randall County, Texas
                  Trial Court No. 26,161-B, Honorable John B. Board, Presiding

                                     November 2, 2016

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before the Court is the motion of appellant Robert Lee Haire, Jr. to

dismiss his appeal. Appellant and his attorney have both signed the motion. TEX. R.

APP. P. 42.2(a). No decision of this Court having been delivered to date, we grant the

motion.   Accordingly, the appeal is dismissed.            No motion for rehearing will be

entertained and our mandate will issue forthwith.



                                                           James T. Campbell
                                                               Justice

Do not publish.